Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  September 25, 2017

The Court of Appeals hereby passes the following order:

A18D0077. IN RE: ROBERT ELLSWORTH JONES, JR., DECEASED.

      Jacob C. Swygert filed this application for discretionary appeal from multiple
orders of the Probate Court of Fulton County, including the denial of his petition to
intervene and set aside the order admitting a 2013 will of the above deceased to
probate. Under OCGA § 15-9-123 (a), a party in a civil case in probate court shall
have the right of appeal to an appellate court without first seeking review in superior
court. See Ellis v. Johnson, 291 Ga. 127, 128 n.1 (728 SE2d 200) (2012). A probate
court is defined as “a probate court of a county having a population of more than
90,000 persons according to the United States decennial census of 2010 or any future
such census.” OCGA § 15-9-120 (2). According to the 2010 census, Fulton County
had a population of 920,581. Because the Probate Court of Fulton County meets the
statutory definition of a probate court, Swygert has a right of direct appeal to this
Court, and no application was required. See O’Regan v. Brennan, 204 Ga. App. 50,
50 (418 SE2d 389) (1992).
      Accordingly, the application for discretionary appeal is hereby GRANTED
pursuant to OCGA § 5-6-35 (j). Swygert shall have ten days from the date of this
order to file a notice of appeal in the probate court, if he has not already done so.
OCGA § 5-6-35 (g). The clerk of the probate court is directed to include a copy of
this order in the record transmitted to the Court of Appeals.
Court of Appeals of the State of Georgia
        C l e r k ’ s                 O f f i c e ,
Atlanta,____________________
          09/25/2017
        I certify that the above is a true extract f rom
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                      , Clerk.